Title: From James Madison to Hubbard Taylor, 15 November 1794
From: Madison, James
To: Taylor, Hubbard


Dear Sir
Philada. Novr. 15. 1794.
I recd. your obliging favor of the 22d. Augst. a few days before I left Virginia, and postponed acknowledging it till my return here. I now make use of the opportunity by Col. Innis, who is engaged in a Mission to Kentuckey for the purpose of explaining the public measures & present prospects relating to the Navigation of the Mississippi.
I thank you for the information you give as to the state of my deceased brother’s & my interest in your country; & particularly for your promise to make more accurate enquiries on that subject. Having left every thing in which we were jointly concerned to his management, I am more ignorant of it than you can well imagine, and must rely on your goodness & that of Majr. Lee, to supply the information for a proper settlement. All that I know & can recollect, is that one half the land on Panther Creek is mine, tho’ the Patents stand in his name only. This is well known to a number of our friends, and can produce no other difficulty than that of a friendly suit to establish the fact in the minority of my neice. The land sold to Col: Taylor was also a partnership property, and of course the payments in other land must be the same. The land yet to be surveyed on Sandy was wholly mine, but I promised my brother, in case he would get it surveyed & patented, he should have half of it. If you should be able to have the land secured as I hope will be the case, I shall do whatever equity & liberality can require on that head. I must ask the favor of your continued attention to this matter until Mr. Green shall have fulfilled his undertaking. I do not know who the person is acquainted with the beginning. If it should be Mr. Henpenstall, I am sure he will render any service he conveniently can. The expence requisite for this or any other business you may be so kind as to charge yourself with in my behalf, will always be punctually defrayed. My only concern is that I can not, as I would wish, in every instance, previously supply you with the means. Where-ever you can anticipate the amount however, and an opportunity offers, I hope you will make free to draw on me. It will be most convenient, where the case will admit, to make the bills payable at 10, 20, or 30 days sight according to circumstances. I shall write to Majr. Lee by this opportunity, and let him know that I have written to you. When you write again, which I hope will be soon, you will oblige me by being as particular on all these subjects as you can. I will thank you also to let me know the probable value of the several parcels of land I have mentioned, that is, the land on Panther Creek—the 1000 Acres got of Col. R. Taylor, & whether it was conveyed, or if so to my brother alone or to us jointly—and the land on Sandy.

This is the 12th. day from that appointed for the meeting of Congs. and the Session is not yet opened in form, owing to the want of a, quorum in the Senate. I cannot therefore send you even the speech of the President. The last despatches from Mr. Jay are said to promise a favorable result to his mission. It is probable that not a little will depend on the state of things on the Continent. This according to all accts. is turning more & more agst. the combined powers. The French have for sometime past been pushing their victories with more rapidity than ever. They have regained all their lost towns, and taken a variety of others; and the public is prepared to expect the news of further advances into the Netherland⟨s⟩ (perhaps even to Amsterdam) as well as into Spain where they have already forced their way with astonishing success. No letters public or private have been yet recd. from Col. Monro⟨e.⟩ It appears from foreign gazettes that his first inter⟨view with⟩ the Natl. Convention was marked with peculiar cord⟨iality ⟩ affection on both sides. As to the state of matters in the Western district of this State, you will have fuller as well as quicker information from the Spot. The result of the insurrection ought to be a lesson to every part of the Union against disobedience to the laws. Examples of this kind are as favorable to the enemies of Republican Government, as the experiment proves them to be dangerous to the Authors. Offer my regards to all friends & be assured of the esteem with which I am Dear Sir Yrs. affectly.
Js. Madison Jr.
